Case 7:20-cr-00104-NSR Document 18 Filed 09/11/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a

 

UNITED STATES OF AMERICA
ORDER

20 Cr. 104 (NSR)

-against-
ANDRE DECKER,

Defendant.

 

NELSON S. ROMAN, U.S.D.J.:

The C.J.A. attorney assigned to this case ANDREW PATEL is hereby ordered substituted
Attorney's Name

and the representation of the defendant in the above captioned matter is assigned to CJ.A. attorney

DOMENICK PORCO
Attorney's Name

SO ORDERED.

 

 

Dated: White Plains, New YORK
Sept. 11, 2020

| DOCUMENT
|| ELECTRONICALLY FILE
pOC#:___

DATE FILED:

apleo%® |

 

 

{ ae
a
